

Exhibit 10.20

SIRIUS XM HOLDINGS INC.
2009 LONG-TERM STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
2014 COMPENSATION AWARD




This STOCK OPTION AGREEMENT (this “Agreement”), dated as of __________, 2014
(the “Date of Grant”), is between SIRIUS XM HOLDINGS INC., a Delaware
corporation (the “Company”), and ___________ (the “Employee”).


1.    Grant of Option; Vesting. (a) Subject to the terms and conditions of this
Agreement and the Sirius XM Holdings Inc. 2009 Long-Term Stock Incentive Plan
(the “Plan”), the Company hereby grants to the Employee the right and option
(this “Option”) to purchase up to_________ shares (the “Shares”) of common
stock, par value $0.001 per share, of the Company at a price per share of
_______, the closing price of such common stock on The Nasdaq Global Select
Market on [[INSERT DATE OF CLOSING PRICE]] (the “Exercise Price”). This Option
is not intended to qualify as an Incentive Stock Option for purposes of Section
422 of the Internal Revenue Code of 1986, as amended. In the case of any stock
split, stock dividend or like change in the Shares occurring after the date
hereof, the number of Shares and the Exercise Price shall be adjusted as set
forth in Section 4(b) of the Plan.
(b)     Subject to the terms and conditions of this Agreement and/or the Plan,
this Option shall vest and become exercisable with respect to one-fourth (1/4)
of the Shares granted to the Employee under this Agreement on each of the first
(1st), second (2nd), third (3rd) and fourth (4th) anniversaries of the Date of
Grant (or if such date is not a business day, then on the next succeeding
business day); provided that no Shares shall vest on any anniversary (or on any
succeeding business day) if the Employee is not employed by Sirius XM Radio Inc.
(“Sirius XM”) on such date.
(c)    In the event of a Change of Control, this Option shall be governed by the
terms of the Plan; provided that any transactions between the Company and/or
Sirius XM, on the one hand, and Liberty Media Corporation and/or any of its
affiliates, on the other hand, shall not constitute a Change of Control under
the Plan.


2.    Term. (a) Subject to Sections 2(b) and 2(c), this Option shall terminate
ten (10) years from the Date of Grant or earlier upon the expiration of (a)
ninety (90) days following the termination of the Employee’s employment with
Sirius XM for any reason other than death, or (b) one (1) year from the date of
death of the Employee. Subject to the terms of the Plan, if the Employee's
employment with Sirius XM is terminated by death, this Option shall be
exercisable only by the person or persons to whom the Employee's rights under
such Option shall pass by the Employee's will or by the laws of descent and
distribution of the state or county of the Employee's domicile at the time of
death.
(b) If the Employee’s employment has been terminated by Sirius XM for Cause,
this Option, including all vested Options, shall terminate on the date of
termination of Employee’s employment.



1



--------------------------------------------------------------------------------



(c) If, within ninety (90) days following the termination of the Employee’s
employment by the Employee for any reason or by Sirius XM without Cause, the
Employee breaches any employment agreement, non-competition agreement, or any
other agreement or arrangement that the Employee has with Sirius XM, then the
Option, including all vested Options, shall terminate immediately as of the date
of the breach.
3.    Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.
4.    Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of
the Plan, this Option may be exercised, in whole or in part, by means of a
written notice of exercise signed and delivered by the Employee (or, in the case
of exercise after death of the Employee, by the executor, administrator, heir or
legatee of the Employee, as the case may be). Such notice shall (a) state the
number of Shares to be purchased and the date of exercise, and (b) be
accompanied by any payments that may be required by the Plan in order to
complete such exercise.
5.     Withholding. Prior to delivery of the Shares purchased upon exercise of
this Option, the Company shall determine the amount of any United States
federal, state and local income taxes, if any, which are required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of certificates representing the Shares purchased upon exercise of this
Option, collect from the Employee the amount of any such taxes in any manner
permitted by the Plan.
6.    No Rights of a Stockholder. The Employee shall not have any rights as a
stockholder of the Company with respect to any Shares until the Shares purchased
upon exercise of this Option have been issued.
7.    Rights of the Employee. None of this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Employee any right to, or guarantee of, continued employment by Sirius XM, or in
any way limit the right of Sirius XM to terminate the employment of the Employee
at any time, subject to the terms of any written employment or similar written
agreement between Sirius XM and the Employee.
8.    Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Employee. Accordingly, the
Employee acknowledges that the Employee has been advised to consult the
Employee’s personal legal and tax advisors in connection with this Agreement and
this Option.
9.    Agreement Subject to the Plan. This Option and this Agreement are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference. Capitalized terms used herein but not
otherwise defined shall have the meaning set forth in the Plan. The Employee
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Employee agrees to review it and comply with its terms. This Agreement and
the Plan constitute the entire understanding between or among the Company,
Sirius XM and

2



--------------------------------------------------------------------------------



the Employee with respect to this Option. In the event of any conflict between
the Agreement and the Plan, the Plan shall govern and prevail.
10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York, and
expressly waive the right to a jury trial, for any actions, suits or proceedings
arising out of or relating to this Agreement.
11.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
Company:
Sirius XM Holdings Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel

Employee:
Address on file at the
office of Sirius XM

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.


ACCEPTED AND AGREED:


___________________________________
Employee



3

